DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US 9,508,464).
Regarding claim 1, Nakayama discloses an electric connection member (see fig. 14 – 16, 18) for electrically connecting terminals to each other, the electric connection member comprising: a busbar 21 including a plurality of terminal connecting portions 23 and a live portion 22 located between the terminal connecting portions; a protector portion 511A that has a busbar mounting surface on which the live portion of the busbar is mounted, and insulates and protects the live portion; and a cover  511B that is coupled to the protector portion and covers a surface of the live portion, wherein the cover has an abutment portion (not labeled) that abuts against the surface of the live portion, and the abutment portion includes a pressure contact surface (internal surface) that is in direct or indirect contact with the surface of the live portion while being pressed against the surface of the live portion in a state in which the cover is coupled to the protector portion (see fig. 13 - 15).

Regarding claim 6, Nakayama discloses the cover has a coupling portion 515 for coupling to the protector portion in at least one end portion of the cover in a width direction, the protector portion has a coupling receiving portion 514 for receiving the coupling portion in at least one end portion of the protector portion in the width direction, and the cover has a flexible portion between the abutment portion and the coupling portion (see fig. 13 - 15).
Regarding claim 7, Nakayama discloses the flexible portion includes a curved portion that increases a creepage distance between the pressure contact surface and the coupling receiving portion in a state in which the coupling portion is coupled to the coupling receiving portion (see fig. 13 - 15).
Regarding claim 10, Nakayama discloses the cover and the protector portion are united by a hinge portion  (see fig. 13 - 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 9,508,464) as applied to claim 1 above, and further in view of HIRAMITSU et al. (US 2020/0169069).
Regarding claims 4 and 9, Nakayama discloses all the limitations except a heat conductive sheet is provided between the pressure contact surface and the surface of the live portion, and the pressure 
HIRAMITSU et al. discloses a heat conductive sheet 24 is provided between the pressure contact surface and the surface of the live portion 20, and the pressure contact surface is in indirect contact with the surface of the live portion while being pressed against the surface of the live portion, via the heat conductive sheet (see fig. 3).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to incorporate HIRAMITSU’s et al. conductive sheet between  Nakayama’s pressure contact surface and the surface of the live portion, and the pressure contact surface is in indirect contact with the surface of the live portion while being pressed against the surface of the live portion, via the heat conductive sheet to improve the efficiency of heat conduction from the busbar to the cover.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 10,231,348) as applied to claim 1 above, and further in view of HIRAMITSU et al. (US 2020/0169069).
Regarding claim 8, Nakayama discloses all the limitations except at least one of the protector portion and the cover has a heat dissipating fin.
Morimoto et al. discloses at least one of the protector portion and the cover has a heat dissipating fin 7.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to incorporate Morimoto’s et al. a heat dissipating fins into protector portion and the cover to improve the efficiency of heat conduction from the busbar to the cover.


Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “a thickness of the busbar is larger than a separation distance between the pressure contact surface of the cover and the busbar mounting surface of the protector portion in a state in which the cover is coupled to the protector portion without the busbar” as recited in claim 3;
the prior art of record does not teach “a thickness of the heat conductive sheet and a thickness of the busbar is larger than a separation distance between the pressure contact surface of the cover and the busbar mounting surface of the protector portion in a state in which the cover is coupled to the protector portion without the busbar” as recited in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.I/Examiner, Art Unit 2831                                                                                                                                                                                         10/17/2020.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831